DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-3, 5-10, 15-16 and 20-22 are rejected herein.

Affidavit
The Affidavit presented by Dr. Spelbrink, a scientist employed by the assignee of this patent application, was received, filed, and is considered herein.
The Office appreciates Dr. Spelbrink’s time, education and experience in this matter.
It is asserted, that in Dr. Spelbrink’s role with Cooperatie Koninklijke Avebe U,  technology transfer meetings were attended between Avebe and the prior assignee, Lyckeby Starch AB (Lyckeby). In those meetings Dr. Spelbrink conveyed the experiments of Part 2 of this Declaration, conducted by Kalle Johanson, which was provided from the representatives of Lyckeby to Avebe, wherein Dr. Spelbrink was confident in the following data.
Part 1: Yoghurt Taste Test
1a 	Preparation of potato protein with different particle sizes.

2. Potato fruit juice is the liquid obtained after separating fibers and starch from potato pulp, in a manner which is common in the potato starch processing industry.

3. Coagulated potato protein was obtained by injecting steam at 104 °C into a potato fruit juice (Avebe) which had been acidified to pH 5.3, and subsequently holding the juice at 80 °C until the protein was fully coagulated. The coagulated protein was isolated, and the total quantity of glycoalkaloids was reduced by washing with water at a 

4.    The dried coagulated potato protein was milled using a Retsch rotor mill and subsequently passed over a Retsch sieving system equipped with sieves of 38 micrometer, 53 µm and 63 µm. The system was operated for 15 minutes at an amplitude of 1, and the sieved fractions were recovered.

5.    As a reference a finely grinded commercial wheat flour was taken from Meneba, type “Hyacint”.

6.    Particle size distributions were measured on a Sympatec particle size system using LALLS, equipped with a dry powder feeding system and expressed as DIO, D50 and D90 (Table 1).

Table 1: Particle size distribution of sieve fractions. All measurements in micrometers.

    PNG
    media_image1.png
    213
    439
    media_image1.png
    Greyscale



1b    Assessment of grittiness of coagulated potato protein in yoghurt
7.    The influence of particle size of potato protein on grittiness was assessed in yoghurt.

Preparation
8.    The fractions represented in Table 1 were mixed into a lean yoghurt (obtained from a local supermarket) at 10 wt. % concentration and offered to a 3-person trained sensory panel for evaluation on sandiness / grittiness. Evaluation was done on a 100-point visual analogue scale (VAS) in which 1 is least gritty and 100 is most gritty. Samples were offered blind. The results are shown in table 2.

Evaluation
9.    The results were:
Table 2: Assessment of Sandiness / grittiness of 10 wt. % potato protein mixed in yoghurt reported by sensory panel (n=3).    _


    PNG
    media_image2.png
    278
    784
    media_image2.png
    Greyscale


10. In potato protein samples, the particle size was found to correlate strongly with the reported sandiness / grittiness, with the finest powder being perceived as the least sandy / gritty.

11.    Flour in contrast was found to be not gritty at all, in spite of its high particle size which is similar to protein sample A. The example makes clear that the particle size distribution of wheat flour does not provide any teaching regarding the particle size required to obtain acceptable mouth feel for coagulated potato protein.

12.    The author believes that this is caused by the chemical nature of the flour: the water that is present in the yoghurt hydrates the gluten. The flour particles disintegrate during this process while the gluten forms a batter upon hydration and mixing.

13.    This chemical difference is readily apparent in the behavior of both materials upon contact with water. Given time, a coagulated potato protein fraction will settle out of solution whereas a flour will form a batter that remains suspended over the same time course.


Part 2: Bakery Product Test
14.    Coagulated potato protein was obtained as set forth in examples 1 and example 2 of the application. The actual TGA contents of the sample obtained in example 1 was 20 mg/kg, and actual TGA contents obtained in example 2 was 42 ppm.

15. The influence of non-classified potato protein (P) as well as grinded fractions Q and R on grittiness was assessed in a bakery product.

Preparation
16. A crisp bread according to the recipe below has been prepared. A panel of 10 people evaluated the crisp bread and comments were registered for appearance, off smell, off flavors and mouthfeel (grittiness).

17. The bread was according to the following recipe:

Table 3: Recipe of crisp bread

    PNG
    media_image3.png
    327
    278
    media_image3.png
    Greyscale


Measure all the ingredients and blend everything together, at low speed for 8 minutes.
•    Let the dough rest for 30 min.
•    Roll the dough to approx. 2 mm thickness.
•    Spread salt and/or seeds on top.
•    Bake at 170 °C for 10 min.
•    If needed, dry on low temperature until crisp.

Evaluation

18.    The results were:

Table 4: Assessment of grittiness of crisp bread containing 11.5% potato protein reported by a
sensory panel (n=10)

    PNG
    media_image4.png
    161
    785
    media_image4.png
    Greyscale


19. All samples had similar or minor differences in appearance, smell and taste. The main difference was the mouthfeel where a majority of the panel could detect a more course mouthfeel for the crisp bread baked with the non-sieved coagulated potato protein, whereas the fractions in which D90 is less than 45 µm are perceived as not sandy.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 9-10, 15-16 and 21-22, are rejected under 35 U.S.C. 103 as being unpatentable over ‘727 in view of K-K, Meuser and ETB.
‘727: FR2256727: Fluids recovering potato protein from amniotic liqs. - by flocculating with nascent sulphur dioxide; publication date: Aug. 01, 1975.

K-K: Kemme-Kroonsberg: US6042872A, published March 28, 2000.

Meuser:  Potato Protein for Human Use; Journal of the American Oil Chemists Society, 1979, Vol. 56, p. 449. ISSN: 0003-021 X. 

ETB: The Engineering Tool Box: Particle Sizes; published online at least by March 13, 2016 at: https://web.archive.org/web/20060313144016/https://www.engineeringtoolbox.com/particle-sizes-d_934.html


Independent Claim 1
‘727 teaches a method for the preparation of a food grade coagulated potato protein concentrate (Line Starting (LS): “According to the invention,…”), comprising:
a) Obtaining a potato fruit juice from a potato pulp
‘727 teaches obtaining a potato fruit juice from a potato pulp, by separating fibers and starch from a potato pulp, wherein a potato fruit juice containing potato protein is obtained (see Line Starting (LS): “In order to remove starch and pulp from the potato”; LS: “In the second case…” and LS: “More recently, it has been envisaged…” and thereafter).

b) Treating the potato protein 
‘727 teaches treating the potato protein in the potato fruit juice by adjusting the pH to an acidic value and by heating (LS: ​As a result, such proteins are found which originate from potato red water and have been separated therefrom in the form of floc obtained by the action of a physical agent (for example heat) or chemical (e.g., an acid)…” and paras. thereafter); wherein the protein is a coagulated potato protein slurry containing particles of coagulated potato protein (LS: ​This protein represents the substantially coagulable fraction”).





c) Reducing the protein/glycoalkaloid content
‘727 teaches reducing the solanine (i.e. glycoalkaloid) content to less than 150 mg/kg by washing the suspended coagulated protein with acidic water and heating, wherein the coagulated potato protein is resuspended in the presence of one or more acids, preferably in a solution containing 0.05-5% of the acid/s and the suspension is heated to 30 - 120 °C, preferably to 100 °C, for a time period of 15 minutes to 8 hours in which a reduction of the amount of solanine to about 100 mg/kg (LS: “As a result…”) requires 30 to 60 minutes and longer times can make it fall to 20 mg/kg (LS: ​“In order to do this, it is first possible…” and the couple paras. thereafter), which encompasses the claim of less than 100 mg.kg protein concentrate.

Since ‘727 only discuss the glycoalkaloid content in relation to the solanine, with regard to the prior art, therefore it is reasonable to expect that solanine encompasses the total glycoalkaloid/protein content/concentration.

d) Actively reducing
‘727 teaches actively reducing the powder (LS: “We therefore find such proteins…”) particle size of the potato protein particles by physical means in such a way that a coagulated potato protein concentrate is obtained in which has a particle size (LS: “​As a result, such proteins are found which originate from potato red water and have been separated therefrom…”).


‘727 does not discuss that 90 % of said powder particles have a particle size of less than 45 µm.  
K-K also teaches methods of making a dried heat coagulated potato protein product by heat treating the potato juice to coagulate the proteins, and further provides, washing the coagulum with aqueous solutions comprising inorganic acid, at a pH of between 1 and 5, wherein the dried potato protein material can then be ground to any desired particle size, see page 5, line 3 to page 6, line 14.  Absent a showing of criticality, the taught particle size range encompasses the claimed range because any size encompasses that 90 % of said particles have a particle size of less than 45 µm.
Meuser also teaches methods of making potato protein and how particle size is adjusted to that of flour, and how this size of the particles affect the taste of potato protein isolates (see page 450, column 1, first couple paras.).
ETB teaches about flour particles, and further provides that the size is from 1 to 100 µm, which encompasses a size of less than 45 µm (see flour noted in the table provided), as claimed.
The combined teaching provides a particle size of less than 45 µm, as claimed.  
The taught particle size range encompasses the claimed range because a teaching of any size encompasses 90 % of said particles have a particle size of less than 45 µm. 



Further, it is reasonable for one of skill in the art to expect that a particle of 1 to 100 µm encompasses up to 100 percent of the particles, and therefore reads on comprising 90% of the particles.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making potato protein particles, as ‘727, to include that the protein made is in a particle size wherein 90 % are less than 45 µm, as claimed, because the combination of K-K, Meuser and ETB illustrates that the art finds that dried potato protein material can then be ground to any desired particle size (K-K), including the size of flour (Meuser), wherein flour is in the size of from 1 to 100 µm (ETB), which illustrates that the art finds encompassing sizes to be suitable for similar intended uses, including method of making potato protein particles (see MPEP 2144.07), by imparting reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

‘727 provides a step of drying (LS: “Drying on steam-heated drums …” and “The aforesaid flocculate is then dried…” ).






‘727 teaches that the proteins which originate from the potato water and have been separated and are in the form of a coarse powder-reject powder with a sieve size (LS: As a result, such proteins…) , which provides one of skill with a reasonable expectation that a dried matter coagulated potato protein concentrate is obtained, followed sieving, as claimed.

Total glycoalkaloid content (cont.)
The modified teaching provides all of the specific method steps claimed and therefore, it is reasonable to expect that it would result in the same products made, including wherein the total glycoalkaloid content in the coagulated potato protein slurry is reduced to less than 100 mg/kg protein concentrate.

Dependent claims
As for claim 2, ‘727 teaches that the potato water (i.e. juice) is adjusted to a pH of 4.5 to 5.2 (LS: “It is important that the pH of the vegetation water …”) wherein pH is adjusted (LS: “​To adjust the pH…”) and the total glycoalkaloid content is reduced in a washing step wherein the amount of solution used is sufficient to result in a suspension at about 10% solids (LS: “In order to do this…”), wherein the protein is recovered by filtration (LS: “​Finally, the protein can be recovered by filtration…”) comprising dewatering of the coagulated potato protein slurry (LS: “​In order to do this…”, where it is noted that floc or dried protein is delivered) and subsequent addition of water to use the protein (LS: “​In order to do this…”, where it is noted that, a suspension medium and 
‘727 teaches that the pH of the protein slurry is adjusted to 4.5 to 5.2 (LS: “It is important that the pH of the vegetation water …”) and also how to adjust the pH of the slurry for the desired amount (LS: “To adjust the pH, …”), using an aqueous solution containing from 0.05 to % of said acids (LS: “In order to do this,…”) wherein the heating of the protein slurry is 30 to 120 °C (LS: “In order to do this,…”), which encompasses for 20- 150°C, as claimed.  ‘727 is not explicit about the second protein slurry, the one used for removing the glycoalkaloid content, has a pH of 2-7, however, the teaching as discussed above makes obvious such a step by teaching the amount of acid used, how to adjust pH and further providing that the exact duration is a function of the solvent, and the final content of glycoalkaloid is a function of the selected acid and its concentration (LS: “In order to do this…”).

As for claims 5 and 15-16, since homogenization is optional and has not been selected for examination, the limitations claimed do not distinguish over the rejection above.

As for claim 6, ‘727 provides drum drying (LS: “Drying on steam-heated drums …”). The modified teaching, in Meuser, provide a step of spray drying (2nd full para. on pg. 450).   
 


As for claim 9, the modified teaching above, step d), provides particle sizes that encompass wherein 90 % of the particles in said coagulated potato protein concentrate have a particle diameter of less than 35 µm.

As for claim 10, ‘727 teaches that the washing step is performed by dewatering the coagulated potato protein concentrate to a dry matter (DM) of about 40 percent dry matter (LS: “The separation on a centrifugal decanter…”), which encompasses the claimed 20-60%.
The modified teaching, in K-K, provides a second step of washing, wherein the dried protein or wet cake is purified by such a treatment, wherein the dried protein is mixed with water (3, 50+). 




As for claim 21, see the discussion above toward particle size in the Actively Reducing section above, which provides particle sizes which encompass the claim wherein 90 % of the particles have a diameter of less than 35 µm.  

As for claim 22, ‘727 provides a step of drying a flocculate with a content of 35 to 45%, in particular about 40% in dry matter, and a liquid (LS: “Separation on a centrifugal decanter gives…” and “The aforesaid flocculate is then dried…” ), which provides a step of drying a slurry to obtain a dried matter.
Further, the modified teaching, in K-K, provides that the obtained wet potato protein material can subsequently be dried and ground to the desired particle size (4. 4+).  Since milling is a step of grinding, the K-K teaching of grinding encompasses such a step.







Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ‘727 in view of K-K, ETB and  Meuser, as applied to claims 1-2, 5-7, 9-10, 15-16 and 21-22 above, further in view of Bergthaller.
Bergthaller: Potato Starch Technology; Starch/ Stärke  51 (1999) Nr. 7, S. 235–242.

Claim 2 requires washing more than one time, which ‘727 does not discuss.
Bergthaller also teaches about potato proteins (section 3.7) and further provides that potato mill starch passes de-sanding hydroclones prior to starch refinement, wherein the de-sanded mill starch streams contain soluble proteins and impurities that are removed by several washing stages to meet quality requirements for protein and sensorial properties (Tab. 1) [11]. See section 3.7.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making potato proteins, as in the modified teaching of ‘727, to include washing more than one times, as claimed, because Bergthaller illustrates that the art finds such a limitation to be suitable for similar intended uses, including methods of making potato proteins, which further shows that it was known for such a thing to have been done. See MPEP 2144.07.







Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ‘727 in view of K-K, ETB, and Bergthaller, as applied to claim 2 above, further in view of Aly.
Aly: Dissertation: Controlled Wash Water Injection to the
Hydrocyclone Underflow; Friedrich-Alexander University Erlangen-Nuremberg; published 4/05/2009

As for claim 3, the teaching above provides the use of hydrocyclones in the washing step, however, does not discuss the details of washing with hydrocyclones.
Aly also teaches methods of washing with hydroclones (ti.) and further provides that washing with hydroclones is stabilized by controlling the water injection (ab.) wherein water is injected in a counterflow (see section 4.1, 4th bullet item), for the benefit of a greater washing effect with reduced water consumption (ab.).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods washing with hydrocyclones, as the modified teaching above, to include the details of washing with hydrocyclones, such as injecting fresh water in a counterflow, as claimed, because Aly illustrates that the art finds suitable for similar intended uses, including methods washing with hydrocyclones (see MPEP 2144.07), which further shows that it was known for such a thing to have been done; and provides benefits to its use, such as benefit of a greater washing effect with reduced water consumption.





Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of washing with hydroclones by injecting water, as the modified teaching above, to include the specifically claimed type, fresh water, as claimed, because in this specific case the various permutations of types of water in the generic are so small (fresh or used) that the teaching is as comprehensive and fully as if it had written the name of each permutation. See: MPEP 2144.08.II.4








Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ‘727 in view of K-K, ETB and  Meuser, as applied to claims 1-2, 5-7, 9-10, 15-16 and 21-22 above, further in view of Bergthaller, Oosten and Farghaly.
Oosten: Ultra Filtration of Potato Juice Results in High Yield of Protein; Die Starke 28. Jahrg. 1976 I Nr. 4.

Farghaly: Controlled wash water injection to the hydrocyclone underflow; Minerals Engineering 23 (2010) 321–325

The reference of Bergthaller as cited for the reasons as discussed in the rejection of claims 2-3 above, is incorporated herein.
The modified teaching, in Bergthaller, provides multiple hydroclone washing steps, as claimed.
The modified teaching does not discuss the amount of water used, only that it can be reduced.
Oosten also teaches methods of making potato protein from potato juice (ti.) and further provides that the total amount of water used is reduced to 450 liters per total amount of potatoes used, or less (top of col. 2, on pg. 136), which encompasses the claimed amount of water consumption during a washing step of 1-60 kg/kg DM protein concentrate.  
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making potato protein, as the modified teaching of ‘727, to include that the amount of water consumption during said at least one washing step of 1-60 kg/kg DM protein concentrate, as claimed, because Oosten illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making potato protein. See MPEP 2144.07.  

Further, it would be reasonable for one of skill in the art to expect that the same amount of water consumption would apply to each of multiple steps of washing, including each of two or more washing steps, as claimed. 

Also, Farghaly teaches that water consumption of washing with hydroclone should be minimized and shows that it is result effective based on injection velocity, number of injections, and the injection diameter (see Table 1 and the discussion above it).
Therefore, it is the examiner’s position that both process parameters of water consumption during a washing step; and injection velocity, number of injections, and the injection diameter are known result effective variables.  If the injection velocity, number of injections, and the injection diameter were low it would result in higher water consumption would be higher and visa-versa. 
Therefore it would have been obvious to one with skill in the art at the time of the invention to determine the optimal value for the water consumption of a step of washing  used in the modified teaching above in view of Farghaly, through routine experimentation, to impart the about of water desired for the process of washing because the selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carrol Co. v Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over ‘727 in view of K-K, ETB and  Meuser, as applied to claims 1-2, 5-7, 9-10, 15-16 and 21-22 above, further in view of Giuseppin (9,480,277).
As for claim 20, ‘727 teaches that the washing/reducing step is performed by dewatering of the coagulated potato protein slurry (LS: “​In order to do this…”, where it is noted that floc or dried protein is delivered) and subsequent addition of water to use the protein (LS: “​In order to do this…”, where it is noted that, a suspension medium and acid is applied), wherein said washing step is performed one or more times (e.g. to produce floc, then to remove the glycoalkaloid content).  
‘727 teaches that the pH of the protein slurry is adjusted to 4.5 to 5.2 (LS: “It is important that the pH of the vegetation water …”) and also how to adjust the pH of the slurry for the desired amount (LS: “To adjust the pH, …”), using an aqueous solution containing from 0.05 to % of said acids (LS: “In order to do this,…”) wherein the heating of the protein slurry is 30 to 120 °C (LS: “In order to do this,…”), which encompasses for 20- 150°C, as claimed.
This provides the claim of wherein the total glycoalkaloid content comprises is reduced in a at least one washing step comprising dewatering of the coagulated potato protein slurry and subsequent addition of water, wherein said washing step is performed one or more times, and makes obvious how to make a pH adjustment each time where the protein slurry is from 3.0-5.5.
The modified teaching, in Meuser, provides to spray dry the potato protein.


The modified teaching does not discuss the spray dry temperature for potato protein.
Giuseppin also teaches methods of making potato protein (5, 45+) wherein the spray dry step includes heating with a product temperature of 60 to 90 °C  (6, 10+), which encompasses the claim of heating to 50-150°C.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making spray dried potato protein, as the modified teaching of ‘727, to include the temperature of the product being spray dried, as claimed, because Giuseppin illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making spray dried potato protein. See MPEP 2144.07.












Response to Arguments
It is asserted, that the Office identifies one asserted difference between claim 1 and Freres: that it does not teach a particle size of less than 45 µm. It is agreed that Freres does not teach this particle size. It is respectfully submitted however that there is a further difference between claim 1 and Freres: it does not teach the total quantity of glycoalkaloids. 
As to part c) in claim 1, i.e. a reduction of the total glycoalkaloid (TGA) content to less than 100 mg/kg, the examiner concludes that this feature is disclosed in Freres by the reason that the amount of solanine in Freres is reduced to 150 mg/kg, and 
speculatively can be reduced further. However, as the glycoalkaloid content up to 95 % is a mix of solanine and chaconine (e.g., 50:50 or 33:67), such a conclusion cannot be drawn, as the suspension in question also contains substantial chaconine, such as 150 or 300 mg/kg chaconine, and an amount of other glycoalkaloids. Thus, the total glycoalkaloid (TGA) content obtained in the working examples of Freres should be much more than 150 mg/kg. 
It is common general knowledge that solanine and chaconine are the major potato glycoalkaloids. The attached Rastovski Section 1.3.7.2 confirms on page 57 that potato glycoalkaloids mainly comprise two substances: solanine and chaconine. From the last two paragraphs of section 1.3.7.2 in Rastovski, it can even be inferred that in the late 70's (the period when Freres was drafted), solanine was the major focus in glycoalkaloid research, due to reports of toxic effects of solanine. 

As stated in the abstract of Liu et al. (Chemical Papers, 68(11): 1498-1504), September 4, 2014, available at www.degruyter.com/journal/key/CHEMPAP/68/11/ html): "The [analytical] method was applied in a survey of the content of a-chaconine and a-solanine in twenty commercial potato crisps from different brands. The results showed that all the products contained a-chaconine and a-solanine in widely varying concentrations. The amount of a-chaconine was higher than that of a-solanine in all samples." 
Solanine content does not reflect the absolute total glycoalkaloid contents. The total glycoalkaloid contents is essentially determined by the total of solanine and chaconine. A document which describes a total solanine content, can therefore not be 
read to disclose the total quantity of glycoalkaloids, as there is no report of the chaconine content. The solanine content in Freres therefore cannot be equated to the total glycoalkaloid contents presently recited in claim 1. Even the lowest solanine content in Freres (experimental: 150 mg/kg (of something), on p. 4 of the Office's 
In response, the only glycoalkaloid in the composition of Freres (referred to in the rejection of record as ‘727) is solanine, therefore it is reasonable to expect that solanine encompasses the total glycoalkaloid/protein content/concentration, and this argument is not persuasive. Further, the modified teaching provides all of the specific method steps claimed and therefore, it is reasonable to expect that it would result in the same products made, including wherein the total glycoalkaloid content in the coagulated potato protein slurry is reduced to less than 100 mg/kg protein concentrate, as claimed.

It is asserted, that the Office argues that the allegedly only missing information in Freres that is disclosed in present claim 1, i.e. the d90 feature, is disclosed in each one of the three other cited documents, i.e. K-K, ETB and Meuser, and that the Freres document in combination with all of these three documents would lead to the present invention as defined in claim 1. Applicant does not agree. Below these further cited documents are commented one by one. 


The examiner provided the opinion on page 10 of the advisory action that the K-K document was focused on animal feed, but the primary reference also included use as animal feed, for which reason the skilled person would follow K-K in arriving at claim 1. 
This argument ignores the fact that claim 1 is solely focused at coagulated potato protein for human food.1 The primary reference Freres also discloses use for human food, among many other types of use (animal feed, human food, glues and packaging, construction materials, paper industry and soil enrichment). Should the examiner rely on the aspect in Freres that use is for animal feed, and combine this with K-K in order to support that the skilled person would decrease particle size, then still the combination 1 See 8:5-9 of the specification: The expression "food grade" used throughout the application text is intended to mean a food ingredient and/or additive which fulfill the legislations for authorization to be put on the food industrial market as an approved food ingredient and thereby approved to be used in different kinds of food products intended to be sold to the consumer market. This does not lead to claim 1, as the combined aspects of both documents do not teach or suggest use as a human food. The combination of Freres in as far as it relates to animal feed with K-K does not render claim 1 as directed to human food obvious. Freres is believed to discuss use in two locations:
First: In accordance with the invention, the aforesaid proteins find applications in various industries, in particular food, both for humans and animals, as well as in the paper, plywood and other industries. 

Thus, Freres describes a great many uses. One of skill knows that different standards will apply to each. Moreover, Freres indicates that a human product will have a notable texture, indicating its understanding that one cannot by its teachings get rid of grittiness. 
In response, as admitted, the applied primary teaching ‘727 makes clear that the coagulated potato protein concentrate taught is of a food grade.  
On grit: ‘727 does not refer to the texture of the product as having a grit, merely texture, which merely indicates it has a consistency.  The claims do not recite a texture 
As for the combined aspects of ‘727 and K-K not teaching or suggesting use as a human food. ‘727 does teach the intended use of a human or animal food, which encompasses the claim.  Then, because K-K teaches also teaches about animal feed (food) it combinable with the primary teaching.  Further, The Court in KSR stated that “[t]he first error of the Court of Appeals in this case was to foreclose this reasoning by holding that courts and patent examiners should look only to the problem the patentee was trying to solve. In this case, the problem which led to the K-K was toward the particle size of powdered potato protein. This problem would lead one of skill to any teaching on how to modify such particles to a desired size, regardless of the intended use. Therefore the K-K reference is properly applied and this argument is not persuasive.
Also, from MPEP 2141.II.A.2.: Office personnel should continue to follow the general search guidelines set forth in MPEP § 904 to § 904.03 regarding search of the prior art. Office personnel are reminded that, for purposes of 35 U.S.C. 103, prior art can be either in the field of applicant’s endeavor or be reasonably pertinent to the particular problem with which the applicant was concerned. See MPEP § 2141.01(a) for a discussion of analogous art. Furthermore, prior art that is in a field of endeavor other than that of the applicant (as noted by the Court in KSR, “[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one,” 550 U.S. at 417, 82 USPQ2d at 1396 (emphasis added)), or solves a problem which is different from that which the applicant 35 U.S.C. 103. (The Court in KSR stated that “[t]he first error…in this case was…holding that courts and patent examiners should look only to the problem the patentee was trying to solve. The Court of Appeals failed to recognize that the problem motivating the patentee may be only one of many addressed by the patent’s subject matter…The second error [was]…that a person of ordinary skill attempting to solve a problem will be led only to those elements of prior art designed to solve the same problem.” 550 U.S. at 420, 82 USPQ2d at 1397. Federal Circuit case law prior to the Supreme Court’s decision in KSR is generally in accord with these statements by the KSR Court. See e.g., In re Dillon, 919 F.2d 688, 693, 16 USPQ2d 1897, 1902 (Fed. Cir. 1990) (en banc) ( "[I]t is not necessary in order to establish a prima facie case of obviousness that both a structural similarity between a claimed and prior art compound (or a key component of a composition) be shown and that there be a suggestion in or expectation from the prior art that the claimed compound or composition will have the same or a similar utility as one newly discovered by applicant" ) (emphasis added); In re Lintner, 458 F.2d 1013, 1018, 173 USPQ 560, 562 (CCPA 1972) (“The fact that [applicant] uses sugar for a different purpose does not alter the conclusion that its use in a prior art composition would be prima facie obvious from the purpose disclosed in the references.”).
Finally, as for the d90 feature of the particle size: The modified teaching provides that dried potato protein material can then be ground to any desired particle size (K-K), including that potato protein particle size is adjusted to that of flour (Meuser), and that four particles are known to have the size of 1 to 100 µm (ETB), which encompasses 90 % of said particles have a particle size of less than 45 µm, as claimed.
Criticality
It is asserted, that the Office suggests that it is overlooking the lack of teaching on relevant particle sizes based on the absence of "a showing of criticality." As discussed below, included herewith is further evidence of criticality. The recited particle size is critical for avoiding a sandy/gritty mouthfeel of coagulated potato protein. This insight is reflected in claim 1, and not derivable from the prior art. 
In the enclosed experiments, D90 values of 30 and 45 µm avoided a gritty feel for yogurt testers (3-person trained sensory panel), while D90 values of 60 and 76 µm did not. Wheat flour does not have the same issues, as a D90 value of 140 µm was not gritty. In a second set of experiments, D90 values of 30 and 45 µm, but not 137 µm (like wheat flour) were judged by testers to be gritty (panel of 10). 
K-K states that for animal feed, particles may be ground to a "desired" particle size, but does not describe a desired size. This does not teach or suggest why the skilled person would decrease particle size, nor at which particle size the skilled person would attain decreased sandiness in human food products. For this reason, the combination of Freres with K-K does not render obvious a method to obtain a coagulated potato protein without sandiness in human food. 
Moreover, the enclosed data indicates that flour does not have the same issues and is not predictive. ETB document is a recitation of size ranges found for various substances. The document does not recite that the sizes are averages. The recited "flour particles", i.e. particles of wheat flour, are milled flour particles. The flour size does not appear to match more focused studies of wheat flour, where the distribution biases towards a much higher number.2 The particles are not like the coagulated potato protein icle size of wheat flour is normally more than 140 µm for 90 % of particles (see previously attached documents Stasio et al. 2007 and Moiraghi et al. 2012). See also, Hareland, J. Cereal Science, Volume 20, Issue 2, September 1994, Pages 183- 190 (www.sciencedirect.com/science/article/abs/pii/S0733521084710587): "According to laser diffraction analysis, 89-98% of the flour particle were distributed within the size current claims as discussed below. The particles are milled in the manner of flour milling, which is not the process recited in the claims. The size range of 1-100 µm is clearly in error (see Hareland et al.), and does not imply any given size average in that range. Still less is "90 % of said particles have a particle size of less than 45 µm." If the skilled person in the art would combine the Freres document with the ETB document, he would have no clue at all from the ETB document how to find both an effective maximal particle size and a useful percentage of particles having such a maximal particle size. 
Moreover, there is a substantial difference between flour particles from wheat, like in ETB, and potato protein particles, and the sizes of these are not comparable. A coagulated potato protein is insoluble and will maintain its particle size during subsequent conventional food treatment processes. The flour particles of ETB do not have this size stability and will undergo changes during subsequent baking, cooking, extrusion etc, and when the starch has been gelatinized the flour will be dissolved, deformed, and have completely different particle sizes than initially. Thus, the ETB document really teaches away from the present invention. If a skilled person in the art would combine the Freres document with the ETB document and the flour information therein, he would also end up in a final product which is far from that obtained with the 
The Meuser reference discusses risk factors associated with the use of a potato protein for human consumption. Meuser discloses coagulating of a potato protein and obtaining of a protein concentrate containing horny protein particles. Further, the Meuser reference shows that the horny protein particles are responsible for an impression of "sandiness" when the protein concentrate is being consumed (page 450, see first, second and third paragraphs). Furthermore, the Meuser reference demonstrates that the impression of "sandiness" could not be completely removed even ranges 10-41 µm and 41-300 µm, and 2-11% of the particles were distributed within the size range < 10 µm."  
When the protein particle size has been reduced to that of flour particles.3 In other words, Meuser teaches that the goal of removing sandiness cannot be reached; the invention (40 years later!) teaches that this goal can be achieved, by actively reducing the particle size to a d90 of less than 45 µm. 
The particle size of wheat flour is normally more than 140 µm for 90 % of particles (see previously attached documents Stasio et al. 2007 and Moiraghi et al. 2012), which is substantially larger than that of the protein particles according to the present invention. An average flour particle size for 90 % of particles of about 140 µm has also been confirmed by test results obtained by the Applicant as shown in the previously attached document "Particle size of wheat flour". 
Thus, the Meuser reference fails to overcome the deficiencies of the Freres reference and the K-K and ETB references in disclosing or suggesting that the reduction 
Thus, not even if the content of all of the four cited documents discussed above would be combined, all of the features of claim 1 would be disclosed. The specific optimized feature "90 % of said particles have a particle size of less than 45 µm" is neither disclosed nor suggested in any one of the cited references, and active reduction with physical means is required for reaching this feature. 
In response, the experiment provided in the Affidavit of 4/16/2021, is appreciated, however, it does not amount to a proper showing of criticality of the method steps claimed or the product that is made (even though the product made is not clearly set forth in the claim). 
The standard for showing criticality is similar to that of showing unexpected results (see MPEP 716.02(d).II).  Therefore, a proper showing includes: 
The description of precisely what was tested: This was not provided as the components of the potato protein prepared was not included, or the amounts thereof. Also the criteria for establishing a sensory test was not provided.
A description of all of the test conditions: This was not provided as the criteria used for the sensory test was not included.  Please see the included Poste reference which illustrates “Laboratory methods for sensory food analysis”.

The results of the test performed on the invention as claimed: This was not provided, as the testing was not toward the invention as claimed, however, a method of preparing a potato protein product, wherein the method differs from what is claimed, and the product achieved is not divulged.
A showing of statistical and practical significance of the criticality: This is not provided, as several data points that confirm the test result was not just a statistical flier is not provided.
An analysis of the test results, including a conclusory statement on how the 
results are due to the claimed features including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result, not to unclaimed features, including a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range was not provided.
In this case, there is no description of how the taste test was performed, and no showing of all the test conditions.  Test results also did not provide this. There is no showing of statistical and practical significance of the criticality. (i.e. several data points that confirm the test result was not just a statistical flier.)  The results are not shown to be due to the claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features, including a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.    An example of a 

It is asserted, that New claim 22, in addition to not reciting the size or glycoalkaloid content, Freres does not describe "actively reducing the particle size of the potato protein particles by physical means" that are homogenization (step d)i) ) nor by drying and milling (step d)ii) ). Accordingly, the Applicant contends that claims 1-2, 5-7, 9-10 and 15-16 fully satisfy the requirements of 35 U.S.C. §103 and are patentable thereunder. The Applicant respectfully requests that the present rejection of such claims be withdrawn. 
In response, please see the newly presented rejection, above, of New claim 22.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793